Exhibit 10.4



EXECUTION VERSION




--------------------------------------------------------------------------------

























INVESTMENT AGREEMENT


among


PG&E CORPORATION


and


THE INVESTORS LISTED ON SCHEDULE A HERETO























--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS
     
SECTION 1.1.
Definitions
1
     
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
     
SECTION 2.1.
Sale and Purchase
8
SECTION 2.2.
Closing
8
SECTION 2.3.
Mutual Conditions
9
SECTION 2.4.
Conditions to Each Investor’s Obligations
10
SECTION 2.5.
Conditions to Company’s Obligations
10
SECTION 2.6.
Company Deliveries
11
SECTION 2.7.
Investor Deliveries
11
SECTION 2.8.
Notice of Closing
11
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     
SECTION 3.1.
Existence
12
SECTION 3.2.
Capitalization; Shares
12
SECTION 3.3.
No Conflict
12
SECTION 3.4.
Authority
13
SECTION 3.5.
Private Placement
13
SECTION 3.6.
Consents and Approvals
13
SECTION 3.7.
Compliance with Laws
14
SECTION 3.8.
Legal Proceedings and Litigation
15
SECTION 3.9.
Company SEC Documents
15
SECTION 3.10.
Internal Controls
15
SECTION 3.11.
No Company Material Adverse Effect
16
SECTION 3.12.
Certain Fees
16
SECTION 3.13.
Tax Matters
16
SECTION 3.14.
Investment Company Status
16
SECTION 3.15.
Financial Statements
16
SECTION 3.16.
NYSE Listing
16
SECTION 3.17.
Rule 144
16
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
     
SECTION 4.1.
Existence
17
SECTION 4.2.
Due Authorization; Enforceability
17
SECTION 4.3.
No Conflict
17
SECTION 4.4.
No Side Agreements
17
SECTION 4.5.
Financing
18





i

--------------------------------------------------------------------------------





SECTION 4.6.
Brokers and Other Advisors
18
SECTION 4.7.
Investment
18
SECTION 4.8.
Restricted Securities
19
SECTION 4.9.
Legend
19
SECTION 4.10.
Tax Matters
19
     
ARTICLE V
COVENANTS
     
SECTION 5.1.
Taking of Necessary Action
20
SECTION 5.2.
Listing Application
20
SECTION 5.3.
Access to Information
20
SECTION 5.4.
Use of Proceeds
21
SECTION 5.5.
Confidentiality
21
SECTION 5.6.
Tax Information
22
SECTION 5.7.
Transfer Restrictions
23
SECTION 5.8.
Rule 144 Information
24
SECTION 5.9.
Consent Support
24
SECTION 5.10.
GIC Information
24
     
ARTICLE VI
     
SECTION 6.1.
Shelf Registration
24
SECTION 6.2.
Registration Procedures
25
SECTION 6.3.
Free Writing Prospectuses
27
SECTION 6.4.
Suspension of Dispositions
27
SECTION 6.5.
Registration Expenses
27
SECTION 6.6.
Indemnification
27
SECTION 6.7.
Transfer of Registration Rights
29
SECTION 6.8.
Opt-Out
29
SECTION 6.9.
Legend
29
     
ARTICLE VII
MISCELLANEOUS
     
SECTION 7.1.
Interpretation of Provisions; Severability
29
SECTION 7.2.
Nonsurvival of Representations and Warranties
30
SECTION 7.3.
No Waiver; Modifications in Writing
30
SECTION 7.4.
Binding Effect; Assignment
31
SECTION 7.5.
Communications
31
SECTION 7.6.
Entire Agreement; No Other Representations or Warranties
32
SECTION 7.7.
Governing Law; Jurisdiction
33
SECTION 7.8.
Specific Enforcement
33
SECTION 7.9.
WAIVER OF JURY TRIAL
34
SECTION 7.10.
Execution in Counterparts
34
SECTION 7.11.
Termination
35
SECTION 7.12.
Expenses
36
SECTION 7.13.
Placement Agents
36





ii

--------------------------------------------------------------------------------





SECTION 7.14.
Investors Not a Group
37



Schedule A
Schedule of Investors
Exhibit A
Ownership Form
Exhibit B
Form of Funding Notice
Exhibit C
Form of Authorized Signatory Letter





iii

--------------------------------------------------------------------------------

INVESTMENT AGREEMENT


This INVESTMENT AGREEMENT, dated as of June 7, 2020 (this “Agreement”), is among
PG&E Corporation, a California corporation (the “Company”), and the persons and
entities (each, an “Investor” and collectively, the “Investors”) listed on the
Schedule of Investors attached as Schedule A (the “Schedule of Investors”).


WHEREAS, on January 29, 2019, the Company and its wholly owned subsidiary,
Pacific Gas and Electric Company (the “Utility”), filed voluntary petitions for
relief under chapter 11 of title 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the Northern
District of California (the “Bankruptcy Court”) (the “Chapter 11 Cases”); on
December 12, 2019, the Company and the Utility filed the Debtors’ and
Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization (as amended,
modified or supplemented on January 31, 2020, February 7, 2020, March 9, 2020,
March 16, 2020 and May 22, 2020, and as may be further amended, supplemented or
otherwise modified from time to time, and together with all exhibits, schedules
and supplements thereto, the “Plan”) with the Bankruptcy Court; on May 1, 2020,
the Company and the Utility filed a Plan Supplement in connection with the Plan;
on May 22, 2020, the Company and the Utility filed a Supplement to the Plan
Supplement; on May 24, 2020, the Company and the Utility filed a Second
Supplement to the Plan Supplement; and on June 2, 2020, the Company and the
Utility filed a Third Supplement to the Plan Supplement.


WHEREAS, on March 17, 2020, the Bankruptcy Court approved the disclosure
statement dated March 17, 2020 filed pursuant to section 1125 of the Bankruptcy
Code by the Debtors (the “Disclosure Statement”); and on March 25, 2020, the
Bankruptcy Court approved a supplement to the Disclosure Statement; and


WHEREAS, to fund a portion of the Plan Funding, as contemplated by the Plan, the
Company desires to sell to each Investor, and each Investor desires to purchase
from the Company, in separate transactions, a number of shares of Common Stock
in accordance with the provisions of this Agreement (the “Investment”);


NOW THEREFORE, the Company and each Investor hereby agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.1.          Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:


“Adverse Disclosure” means public disclosure of material non-public information
that, in the Company’s good faith judgment, (a) would not be required to be made
at such time but for filing or maintaining in effect a registration statement as
contemplated by this Agreement and (b) would not be in the Company’s best
interests.


“Advice” has the meaning specified in Section 6.4.




1

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.


“Aggregate Purchase Price” means, with respect to an Investor, the dollar amount
set forth in the column designated “Aggregate Purchase Price” opposite such
Investor’s name on the Schedule of Investors.


“Agreement” has the meaning set forth in the recitals.


“Authorized Signatory List” has the meaning set forth in Section 2.8.


“Backstop Commitment Letters” means the amended letter agreements dated around
March 2, 2020, or such later date as may be applicable, pursuant to which the
parties thereto (other than the Company) have agreed to purchase, on the terms
and subject to the conditions thereof, shares of Common Stock to be issued as
part of the Plan Funding.


“Backstop Parties” means the parties to the Backstop Commitment Letters that
have agreed to purchase, on the terms and subject to the conditions thereof,
shares of Common Stock.


“Bankruptcy Code” has the meaning set forth in the recitals.


“Bankruptcy Court” has the meaning set forth in the recitals.


“Board” means the Board of Directors of the Company.


“Business Day” means a day other than (a) a Saturday or Sunday or (b) any day on
which banks located in New York, New York, U.S.A. or San Francisco, California,
U.S.A. are authorized or obligated to close or be closed.


“Chapter 11 Cases” has the meaning set forth in the recitals.


“Closing” has the meaning specified in Section 2.2.


“Closing Date” has the meaning specified in Section 2.2.


“Common Stock” means common stock of the Company as reorganized on and after the
Plan Effective Date pursuant to and under the Plan, no par value.


“Company” has the meaning set forth in the recitals.


“Company Charter Documents” means the Company’s Amended and Restated Articles of
Incorporation and Bylaws, each in the form attached to the Plan Supplement and
as may be amended or supplemented from time to time thereafter, including
pursuant to the Confirmation Order or the Company SEC Documents.


“Company Disclosure Letter” has the meaning set forth in Article III.




2

--------------------------------------------------------------------------------





“Company Material Adverse Effect” means any result, occurrence, fact, change,
event, effect, violation, penalty, inaccuracy or circumstance (whether or not
constituting a breach of a representation, warranty or covenant set forth in the
Plan) that, individually or in the aggregate with any such other results,
occurrences, facts, changes, events, effects, violations, penalties,
inaccuracies, or circumstances, (a) would have or would reasonably be expected
to have a material adverse effect on the business, operations, assets,
liabilities, capitalization, financial performance, financial condition or
results of operations, in each case, of the Debtors, taken as a whole, or (b)
would reasonably be expected to prevent or materially delay the ability of the
Debtors to consummate the transactions contemplated by this Agreement or the
Plan or perform their obligations hereunder or thereunder on a timely basis;
provided, however, that none of the following results, occurrences, facts,
changes, events, effects, violations, penalties, inaccuracies or circumstances
shall constitute or be taken into account in determining whether a Company
Material Adverse Effect has occurred, is continuing or would reasonably be
expected to occur: (i) the filing of the Chapter 11 Cases, and the fact that the
Debtors are operating in bankruptcy, (ii) results, occurrences, facts, changes,
events, effects, violations, inaccuracies, or circumstances affecting (A) the
electric or gas utility businesses in the United States generally or (B) the
economy, credit, financial, capital or commodity markets, in the United States
or elsewhere in the world, including changes in interest rates, monetary policy
or inflation or the outbreak of pandemics (including the ongoing COVID-19
pandemic), (iii) changes or prospective changes in law (other than any law or
regulation of California or the United States that is applicable to any
electrical utility) or in GAAP or accounting standards, or any changes or
prospective changes in the interpretation or enforcement of any of the
foregoing, (iv) any decline in the market price, or change in trading volume, of
any securities of the Debtors, (v) any failure to meet any internal or public
projections, forecasts, guidance, estimates, milestones, credit ratings, budgets
or internal or published financial or operating predictions of revenue,
earnings, cash flow or cash position, (vi) any wildfire occurring after the
Petition Date and prior to January 1, 2020, (vii) one or more wildfires,
occurring on or after January 1, 2020, that destroys or damages fewer than 500
dwellings or commercial structures (“Structures”) in the aggregate and (viii)
any results, occurrences, facts, changes, events, effects, violations,
penalties, inaccuracies or circumstances arising out of the transactions
contemplated hereby (it being understood that (1) the exceptions in clauses (iv)
and (v) shall not prevent or otherwise affect a determination that the
underlying cause of any such change, decline or failure referred to therein is a
Company Material Adverse Effect and (2) a Company Material Adverse Effect shall
include the occurrence of one or more wildfires on or after January 1, 2020
destroying or damaging at least 500 Structures within the Company’s service area
at a time when the portion of the Company’s system at the location of such
wildfire was not successfully de-energized).


“Company SEC Documents” has the meaning specified in Section 3.9(a).


“Company Subsidiary” means any Subsidiary of the Company.


“Confirmation Date” has the meaning set forth in the Plan.


“Confirmation Order” has the meaning set forth in the Plan.


“Consent Form” has the meaning set forth in Section 7.11(b)(v).




3

--------------------------------------------------------------------------------





“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract or trust agreement, pursuant to a voting trust or otherwise. 
“Controlling” and “Controlled” have the correlative meanings.


“Cut-Off Date” has the meaning set forth in Section 7.11(b)(v).


“Debt Commitment Letters” means those certain commitment letters by and among
the Company and the respective commitment parties thereto and by and among the
Utility and the respective commitment parties thereto, dated as of October 4,
2019 and May 26, 2020, as applicable.


“Debtors” means the Company and the Utility.


“Disclosure Statement” has the meaning set forth in the recitals.


“DOJ” means the U.S. Department of Justice.


“Equity Securities” means, with respect to a Person, any and all shares of
capital stock, limited liability company interests, partnership interests,
units, warrants, rights, profits interests, or options of such Person, and all
securities of such Person exchangeable for or convertible or exercisable into,
or based on the value of, or any right to receive an economic benefit or any
similar right in, any of the foregoing.


“Evaluation Material” means confidential information made available by the
Company or its Representatives relating to the Company, the Company’s Affiliates
and the Investment (including notes, books, papers, diagrams, documents, drafts,
term sheets, reports, projections, e-mail, memoranda, visual observations, oral
communications and other data or information in various forms, including,
without limitation, such information made available prior to the date of this
Agreement), solely to assist the applicable Investor in its evaluation of the
Investment.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations of the SEC promulgated
thereunder.


“Filed SEC Documents” has the meaning set forth in Article III.


“Final Order” has the meaning set forth in the Plan.


“FTC” means the U.S. Federal Trade Commission.


“Funding Notice” has the meaning set forth in Section 2.8.


“GAAP” means United States generally accepted accounting principles in the
United States as in effect from time to time.


“GIC Investor” means GIC Pte. Ltd.




4

--------------------------------------------------------------------------------





“Governmental Authority” means, with respect to a particular Person, any nation
or government, any foreign or domestic federal, state, county, municipal or
other political instrumentality or subdivision thereof that exercises valid
jurisdiction over any such Person or such Person’s property, and any court,
agency, department, commission, board, bureau or instrumentality of any of them
and any monetary authority that exercises valid jurisdiction over any such
Person or such Person’s property. Unless otherwise specified, all references to
Governmental Authority herein with respect to the Company mean a Governmental
Authority having jurisdiction over the Company, the Utility or any of their
respective properties.


“Hedge” has the meaning specified in Section 5.7.


“HSR Act” has the meaning specified in Section 2.3(c).


“Indemnitee” has the meaning set forth in Section 6.6(a).


“Indemnitor” has the meaning set forth in Section 6.6(c).


“Investment” has the meaning set forth in the recitals.


“Investment Banks” means Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC and
Lazard Frères & Co. LLC and, as applicable, their respective Affiliates.


“Investor Disclosure Letter” has the meaning set forth in Article IV.


“Investor Material Adverse Effect” means, with respect to an Investor, any
effect, change, event or occurrence that would prevent or materially delay,
interfere with, hinder or impair (i) the consummation by such Investor of its
Investment on a timely basis or (ii) the compliance by such Investor with its
obligations under this Agreement.


“Investors” has the meaning set forth in the recitals.


“Knowledge” of the Company (or similar references to the Company’s Knowledge)
means all information actually known by William D. Johnson, William Smith, John
R. Simon, Jason P. Wells, Julie M. Kane, Janet C. Loduca, Dinyar B. Mistry,
Andrew M. Vesey, Michael Lewis, Fong Wan, James M. Welsch or Laurie M. Giammona.


“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule, regulation or other
requirements with similar effect of any Governmental Authority.


“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a




5

--------------------------------------------------------------------------------





financing lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person in a transaction intended to
create a financing.


“Lock-Up Period” has the meaning set forth in Section 5.7(a).


“Losses” has the meaning set forth in Section 6.6(a)


“Money Laundering Laws” has the meaning specified in Section 3.7(b).


“NYSE” means The New York Stock Exchange, Inc.


“OFAC” has the meaning specified in Section 3.7(c).


“Operative Documents” means, collectively, this Agreement and all other
documents, certificates or agreements executed in connection with the
transactions contemplated by this Agreement and any amendments, supplements,
continuations or modifications thereto.


“Ownership Form” has the meaning set forth in Section 5.6.


“Parties” means the Company and the Investors.


“Permitted Hedging Transaction” means, with respect to an Investor, a Hedge with
respect to securities of the same class as the Shares in connection with which
the registered Shares delivered to the applicable Investor under this Agreement
are not delivered to the counterparty, securities lender or other transferee
under the Hedge.


“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.


“Petition Date” means January 29, 2019.


“Plan” has the meaning specified in the recitals.


“Plan Effective Date” means the Effective Date as defined in the Plan.


“Plan Funding” has the meaning set forth in the Plan.


“Plan Supplement” has the meaning set forth in the Plan.


“Proceeding” means any judicial, administrative or arbitral action, cause of
action, suit, claim, demand, citation, summons, subpoena, investigation,
examination, audit, review, inquiry or proceeding of any nature, civil criminal,
regulatory or otherwise, in law or in equity, by, on behalf of, before or
involving any court, tribunal, arbitrator or other Governmental Authority.


“Public Equity Offering” means one or more public offerings of Common Stock or
Equity Securities in respect of Common Stock, which may be consummated in the
form of a rights offering, consummated subsequent to the date hereof and on or
prior to the Closing Date to




6

--------------------------------------------------------------------------------





fund a portion of the Plan Funding, and in each case, the payment of certain
fees and expenses related thereto.


“Public Equity Offering Price” means the lower of (a) the lowest per share
“Price to public” of the Common Stock sold on an underwritten basis in the
Public Equity Offerings, as disclosed on the cover page of the applicable
prospectus or prospectus supplement, and (b) the exercise price for any rights
to purchase Common Stock issued as a rights offering in the Public Equity
Offerings. The Company shall notify each Investor in writing of the Public
Equity Offering Price not less than two Business Days prior to the Closing,
including (if applicable) a calculation thereof in reasonable detail. Any sale
by the Company of Common Stock as part of a unit or bundled with another
security shall, for purposes of this definition, be deemed not to be a sale of
Common Stock or a right to purchase Common Stock.


“Purchase Price” means a price per Share equal to (a) if the Public Equity
Offering Price is greater than $10.5263, the lesser of (1) 95% of the Public
Equity Offering Price and (2) $10.50 and (b) if the Public Equity Offering Price
is equal to or less than $10.5263, the lesser of (1) the Public Equity Offering
Price and (2) $10.00.


“Registrable Securities” means (a) the Shares and (b) any equity security issued
in exchange for or with respect to any Shares by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization or similar transaction, or
otherwise.  As to any particular Registrable Securities and any Investor, such
securities shall cease to be Registrable Securities on the earliest of the date
on which such securities:  (i) have been registered under the Securities Act and
disposed of in accordance with a registration statement; (ii) have been sold
pursuant to Rule 144; (iii) all Registrable Securities held by such Investors
may be sold in a single day pursuant to, and in accordance with, Rule 144; (iv)
cease to be outstanding (whether as a result of exercise, redemption,
repurchase, conversion or otherwise); or (v) are transferred to any third
Person; provided, however, that this clause (v) shall not apply to a Transfer
pursuant to Section 5.7(b).


“Representatives” of any Person means the officers, directors, managers,
employees, representatives, advisors (including attorneys, financial advisors
and accountants) agents, controlling persons and controlled affiliates of such
Person.


“Rule 144” means Rule 144 promulgated under the Securities Act.


“SEC” means the United States Securities and Exchange Commission.


“Schedule of Investors” has the meaning set forth in the recitals.


“Securities Act” means the United States Securities Act of 1933, as amended from
time to time, and the rules and regulations of the SEC promulgated thereunder.


“Shareholder Proponents” means Abrams Capital Management, L.P. and Knighthead
Capital Management, LLC (or certain funds and accounts managed by each of them,
respectively).


“Shares” has the meaning specified in Section 2.1.




7

--------------------------------------------------------------------------------





“Shelf Registration” has the meaning specified in Section 6.1(a)(i).


“Subsidiary” of a Person at any date means (i) any corporation, association or
other legal entity of which fifty percent (50%) or more of the right to
distributions or total voting power of shares or other voting or economic
securities or interests outstanding is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof), the holders of which are generally entitled
to vote for the election of the board of directors or other governing body of
such entity, or that is, as of such date, otherwise controlled by such Person
and (ii) any partnership or limited liability company of which such Person or
one or more of the other Subsidiaries of such Person (or any combination
thereof) is a general partner or managing member.


“Suspension Notice” has the meaning specified in Section 6.4.


“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise, including by or through any derivative),
either voluntarily or involuntarily, or enter into any contract, option or other
arrangement, agreement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or other disposition or transfer
(by the operation of law or otherwise), of any interest in any securities
beneficially owned by such Person.


“Utility” has the meaning set forth in the recitals.


ARTICLE II


AGREEMENT TO SELL AND PURCHASE


SECTION 2.1.          Sale and Purchase.  Subject to the terms and conditions
hereof, the Company hereby agrees to issue and sell to each Investor in a
separate issuance and sale to such Investor, and each Investor agrees, severally
and not jointly, to purchase from the Company, on the Closing Date, a number of
shares of Common Stock (rounded to the nearest whole number) equal to such
Investor’s Aggregate Purchase Price divided by the Purchase Price (such
Investor’s “Shares”). Each Investor shall pay the Company for such Investor’s
Shares an amount in cash of U.S. dollars equal to such Investor’s Aggregate
Purchase Price.


SECTION 2.2.          Closing.  The consummation of the purchase and sale to
each Investor of its Shares hereunder (the “Closing”) shall take place at 10:00
a.m. (New York City time) on the Plan Effective Date, subject to the
satisfaction or, to the extent permitted by applicable Law, waiver by the Party
entitled to the benefit thereof of the conditions set forth in Sections 2.3, 2.4
and 2.5 (other than those conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of those conditions at
such time), and shall be conducted remotely via the electronic exchange of
documents and signatures, or at such other place, time and date as shall be
agreed between the Company and the Investors (the date of such closing, the
“Closing Date”).




8

--------------------------------------------------------------------------------





SECTION 2.3.          Mutual Conditions.  The respective obligations of each
Party to consummate the issuance and sale and purchase of the Shares shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by the Party entitled to
the benefit thereof in writing, in whole or in part, solely as to itself, to the
extent permitted by applicable Law):


(a)          no Law shall have been enacted or promulgated, and no action shall
have been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;


(b)          there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement;


(c)          with respect to the applicable Investor, all necessary filings and
notifications under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), shall have been made, including the filing of any
required additional information or documents, and the waiting period referred to
in the HSR Act applicable to the transactions contemplated hereby shall have
expired or been terminated;


(d)          to the extent that the Debt Commitment Letters have not been
terminated in accordance with their terms on or before the Closing Date, the
Company shall have obtained the affirmative consent of all of the respective
Commitment Parties (in each case, as defined in the applicable Debt Commitment
Letter) thereto;


(e)          the Company Charter Documents shall have been filed with, and
accepted and certified by, the Secretary of the State of California;


(f)          the Shares shall have been approved for listing on the NYSE,
subject only to official notice of issuance;


(g)          the Confirmation Order shall have been entered and, on or prior to
the Closing Date, shall have become a Final Order, shall be in full force and
effect and shall not have been stayed, reversed, vacated, amended, supplemented
or otherwise modified;


(h)          all of the conditions to the effectiveness of the Plan shall have
been satisfied or waived (to the extent that Plan expressly provides for the
possibility of such a waiver) in accordance with the Plan and the Plan Effective
Date shall have occurred;


(i)          the Company shall have raised at least an amount from the sale of
Common Stock or Equity Securities in respect of Common Stock other than pursuant
to this Agreement, whether pursuant to the Public Equity Offerings, the Backstop
Commitment Letters or a combination of them or otherwise, which when combined
with all amounts raised pursuant to this Agreement shall equal $9,000,000,000 in
gross proceeds; and




9

--------------------------------------------------------------------------------





(j)          the Company shall have raised at least $2,500,000,000 in gross
proceeds from an underwritten offering of Common Stock in the Public Equity
Offerings.


SECTION 2.4.          Conditions to Each Investor’s Obligations.  The obligation
of each Investor, severally and not jointly, to consummate the purchase of its
Shares shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (any or all of which may be waived by such
Investor on behalf of itself in writing with respect to its Shares, in whole or
in part, to the extent permitted by applicable Law):


(a)          the Company shall have performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Company at or prior to the
Closing;


(b)          (i) the representations and warranties of the Company set forth in
Sections 3.1, 3.2, 3.3, 3.4 and 3.11 shall be true and correct as of the Closing
Date (except to the extent that such representation and warranty is made as of a
specified date other than the Closing Date, in which case such representation
and warranty shall be true and correct as of such date) and (ii) all other
representations and warranties of the Company set forth in Article III shall be
true and correct (disregarding all qualifications or limitations as to
“materiality”, “Company Material Adverse Effect” and words of similar import set
forth therein) as of the Closing Date (except to the extent that such
representation and warranty is made as of a specified date other than the
Closing Date, in which case such representation and warranty shall be true and
correct as of such specified date) except where the failures of such
representations and warranties to be so true and correct, in the aggregate,
would not reasonably be expected to have a Company Material Adverse Effect; and


(c)          the Company shall have delivered, or caused to be delivered, to
such Investor at the Closing, the Company’s closing deliveries described in
Section 2.6.


SECTION 2.5.          Conditions to Company’s Obligations.  The obligation of
the Company to consummate the sale of the applicable Shares to each Investor
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions with respect to such Investor (any or all of which may
be waived by the Company in writing, in whole or in part, to the extent
permitted by applicable Law):


(a)          the Investor shall have performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Investor at or prior to the
Closing;


(b)          (i) the representations and warranties of such Investor (A) set
forth in Sections 4.1, 4.2(a), 4.3(b) and 4.6 shall be true and correct in all
respects as of the Closing Date and (ii) all other representations and
warranties of such Investor set forth in Article IV shall be true and correct in
all respects (disregarding all qualifications or limitations as to
“materiality”, “Investor Material Adverse Effect” and words of similar import
set forth therein) as of the Closing Date (except to the extent that such
representation and warranty is made as of a specified date other than the
Closing Date, in which case such representation and warranty shall be true and
correct in all respects as of such specified date), except where the failures of
such




10

--------------------------------------------------------------------------------





representations and warranties to be so true and correct, individually or in the
aggregate, would not reasonably be expected to have an Investor Material Adverse
Effect; and


(c)          such Investor shall have delivered, or caused to be delivered, to
the Company at the Closing such Investor’s closing deliveries described in
Section 2.7.


SECTION 2.6.          Company Deliveries.  At the Closing, subject to the terms
and conditions hereof, the Company will deliver, or cause to be delivered, to
each Investor:


(a)          such Investor’s Shares, which shall be registered in the name of
the Investor with the transfer agent of the Company and delivered to such
Investor (at the request of such Investor) either (1) in direct registry form or
(2) in certificated form (which may be evidenced at the Closing by PDF or
similar electronic or facsimile copies, with original physical certificates to
follow promptly);


(b)          a certificate, dated as of the Closing Date and signed by the Chief
Financial Officer of the Company, in his capacity as such, certifying that the
conditions set forth in Sections 2.4(a) and 2.4(b) have been satisfied;


(c)          a copy of a supplemental listing application filed with the NYSE to
list Common Stock that includes the Shares; and


(d)          any other certificates, agreements and other documents reasonably
necessary to consummate or implement the transactions contemplated by this
Agreement.


SECTION 2.7.          Investor Deliveries.  At the Closing, subject to the terms
and conditions hereof, each Investor will deliver, or cause to be delivered, to
the Company:


(a)          payment to the Company of such Investor’s Aggregate Purchase Price
by wire transfer of immediately available funds to an account designated by the
Company (which account the Company shall designate in writing at least three
Business Days prior to the Closing Date);


(b)          a certificate, dated as of the Closing Date and signed by an
officer of such Investor reasonably acceptable the Company, in his or her
capacity as such, certifying that the conditions set forth in Sections 2.5(a)
and 2.5(b) have been satisfied; and


(c)          any other certificates, agreements and other documents reasonably
necessary to consummate or implement the transactions contemplated by this
Agreement.


SECTION 2.8.          Notice of Closing.  The Company shall provide the
Investors with at least three Business Days prior written notice of the
anticipated Closing Date by electronic mail or facsimile substantially in the
form attached hereto as Exhibit B and executed by a person set forth on the
Authorized Signatory List (as defined below) (the “Funding Notice”).  No later
than five Business Days prior to the Closing, the Company shall deliver to the
Investors a notice substantially in the form attached hereto as Exhibit C (the
“Authorized Signatory List”), setting forth those persons authorized to execute
the Funding Notice.




11

--------------------------------------------------------------------------------





ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to each Investor as of the date of this
Agreement and as of the Closing (except to the extent that a representation and
warranty is made only as of a specified date, in which case such representation
and warranty is made as of such date) that, except as (A) set forth in the
confidential disclosure letter delivered by the Company to such Investor prior
to the execution of this Agreement (the “Company Disclosure Letter”) (it being
understood that any information, item or matter set forth on one section or
subsection of the Company Disclosure Letter shall only be deemed disclosure with
respect to, and shall only be deemed to apply to and qualify, the section or
subsection of this Agreement to which it corresponds in number and each other
section or subsection of this Agreement to the extent that it is reasonably
apparent on its face that such information, item or matter applies to such other
section or subsection), (B) disclosed in any report, schedule, form, statement
(including any registration statement) or other document (including exhibits) of
the Company filed with, or furnished to, the SEC and in each case publicly
available after January 1, 2019, and prior to the date of this Agreement  (but
excluding any “forward-looking statements” section and any other disclosures
included therein to the extent that they are predictive or forward-looking in
nature) (the “Filed SEC Documents”) or (C) disclosed in the Plan or the
Disclosure Statement, as follows:


SECTION 3.1.          Existence.  The Company has been duly incorporated, is
validly existing and is in good standing under the Laws of the State of
California.  The Company has full corporate power and authority to own or lease,
as the case may be, and to operate its properties and conduct its business as
currently conducted. The Utility is an entity duly incorporated, validly
existing and in good standing under the Laws of the jurisdiction in which it is
incorporated, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.


SECTION 3.2.          Capitalization; Shares.  As of the date hereof, the
Company has the authorized equity capitalization as set forth in the Filed SEC
Documents, and all of the issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable. All of the issued and outstanding capital stock of the Utility
(i) has been duly authorized and validly issued, (ii) is fully paid and
non-assessable and (iii) is owned by the Company directly or indirectly, free
and clear of any Lien except for such Lien that would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.


SECTION 3.3.          No Conflict.  After giving effect to the Plan and the
transactions contemplated thereby, the issue and sale of the Shares, the
execution, delivery and performance by the Company of this Agreement, the
application of the proceeds from the sale of the Shares and the consummation of
the transactions contemplated hereby (assuming the satisfaction of all
conditions to Closing set forth herein) will not (a) conflict with or result in
any violation of (i) the provisions of the articles of incorporation or by-laws
(or similar organizational documents) of the Company or the Utility or (ii) any
agreement or other terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other 




12

--------------------------------------------------------------------------------





agreement, obligation, condition, covenant or instrument to which the Company or
the Utility is a party or by which it is bound or to which its property is
subject or (b) violate any statute or any judgment, order, decree, rule or
regulation of any court or Governmental Authority, except in the case of clauses
(a)(ii) and (b), for such conflicts or violations (other than a conflict or
violation of the Confirmation Order) that would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.


SECTION 3.4.          Authority.


(a)          Subject to approval by the Bankruptcy Court of this Agreement, the
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby and thereby, and the execution, delivery and performance by
the Company of this Agreement has been duly and validly authorized by all
necessary action on part of the Company.  Upon the filing with, and
certification by, the Secretary of the State of California of the Company
Charter Documents in accordance with the Plan, the Shares will have been duly
authorized and, upon their issuance pursuant to the terms hereof, each Share
will be validly issued and outstanding, free of all liens, charges and
encumbrances as fully paid and non-assessable, other than transfer restrictions
under this Agreement, the Company Charter Documents and applicable federal and
state securities Laws. On the Closing Date, all corporate action required to be
taken by the Company, its officers, directors and shareholders for the
authorization, issuance, sale and delivery of the Shares and the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby shall have been validly taken.


(b)          This Agreement has been validly executed and delivered by the
Company and, subject to approval by the Bankruptcy Court of this Agreement,
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally is subject to general principles of
equity, whether considered in a proceeding at law or in equity and including
principles of commercial reasonableness, fair dealing and good faith (the
“Bankruptcy and Equity Exception”). No approval from the holders of outstanding
shares of Common Stock is required in connection with the Company’s issuance and
sale of the Shares to the Investor.


SECTION 3.5.          Private Placement.  Assuming the accuracy of the
representations and warranties set forth in Section 4.7, the issuance and sale
of the Shares pursuant hereto are exempt from the registration requirements of
the Securities Act and applicable state securities Laws. No form of general
solicitation or general advertising within the meaning of Regulation D
(including advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) was used by the Company, or any
Person acting on behalf of the Company in connection with the offer and sale of
the Shares.


SECTION 3.6.          Consents and Approvals.  No consent, approval,
authorization or order of, or filing, report, registration or qualification
with, any Governmental Authority is




13

--------------------------------------------------------------------------------





required for the execution of this Agreement and the consummation by the Company
of the transactions contemplated hereby or thereby (including the offering and
sale of the Shares), except for such consents, approvals, authorizations,
orders, registrations, filings or qualifications which shall have been obtained
or made prior to the Closing Date as described in this Agreement or as may be
required by the securities or “blue sky” Laws of the various states, the
Securities Act and the securities Laws of any jurisdiction outside the United
States in which the Shares are offered.  Other than that of the Backstop
Parties, no consent, approval, or authorization of any other Person is required
to be obtained by the Company in connection with the transactions contemplated
hereby, except for such consents, approvals or authorizations which shall have
been obtained or made prior to the Closing Date or except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.


SECTION 3.7.          Compliance with Laws.


(a)          Since January 1, 2020, the Company and the Utility have complied
and are in compliance with all applicable Laws, except for noncompliance that
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.  Since January 1, 2020, the Company and the
Utility have not received any notice from any Governmental Authority asserting
any violation by such Person of any applicable Law.  Each of the Company and the
Utility has obtained and is in compliance with all permits, licenses,
certifications, approvals, registrations, consents, authorizations, franchises,
variances, exemptions and orders issued or granted by a Governmental Authority
necessary to conduct its business as presently conducted, except those the
absence of which would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.


(b)          The operations of the Company and the Utility are and have been
conducted at all times in compliance in all material respects with applicable
money laundering statutes, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”) and as of
the date hereof, no action, suit or proceeding by or before any Governmental
Authority involving the Company or the Utility with respect to the Money
Laundering Laws is pending or, to the Company’s Knowledge, threatened.


(c)          Neither the Company nor the Utility nor, to the Company’s
Knowledge, any director, officer, agent, employee or Affiliate of the Company or
the Utility is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or knowingly indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.


(d)          Neither the Company nor the Utility nor, to the Company’s
Knowledge, any director, officer, agent, employee or other Person authorized to
act on behalf of the Company or the Utility has in the past five years (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, including with the intention of improperly influencing any act or
decision of such 




14

--------------------------------------------------------------------------------





official; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.


SECTION 3.8.          Legal Proceedings and Litigation.  There is no action,
suit, investigation, inquiry or legal or governmental proceeding pending to
which the Company or any Company Subsidiary is a party or of which any property
of the Company or any Company Subsidiary is the subject which if determined
adversely to the Company or any Company Subsidiary would have a Company Material
Adverse Effect or which would materially and adversely affect the consummation
of the transactions contemplated under this Agreement or the performance by the
Company of their obligations hereunder or thereunder; and, to the Company’s
Knowledge, no such proceedings are threatened or contemplated by Governmental
Authorities or threatened by others.


SECTION 3.9.          Company SEC Documents.


(a)          Since January 1, 2020, the Company has filed with the SEC on a
timely basis all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act (all such
documents, collectively the “Company SEC Documents”). The Company SEC Documents,
at the time filed or in the case of registration statements, solely on their
respective dates of effectiveness (in each case, except to the extent amended or
supplemented by a subsequent Company SEC Document) (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading or (ii) complied
as to form in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be.


(b)          Since December 31, 2019, neither the Company nor the Utility has
(i) incurred any material liability or obligation, direct or contingent, other
than liabilities and obligations that were incurred in the ordinary course of
business, have been adequately reserved against or reflected in the Company’s
audited financial statements included in the Filed SEC Documents, are expressly
contemplated by this Agreement or the Plan or have been discharged or paid prior
to the date of this Agreement, (ii) entered into any material transaction that
is required to be described in the Company SEC Documents or (iii) declared or
paid any dividend on its capital stock.


SECTION 3.10.          Internal Controls.  The Company and the Utility each
maintain a system of internal control over financial reporting (as such term is
defined in Rule 13a-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Company’s and the Utility’s respective principal executive
and principal financial officers, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company and the Utility each
maintains internal accounting controls that are sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of the Company’s financial statements in conformity with
accounting principles generally accepted in the United States and to maintain
accountability for




15

--------------------------------------------------------------------------------





its assets, (iii) access to the Company’s or the Utility’s assets, as
applicable  is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for the Company’s
or the Utility’s assets, as applicable, is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Neither the Company nor the Utility is aware of any material
weakness in its respective internal controls over financial reporting.


SECTION 3.11.          No Company Material Adverse Effect.  Since January 1,
2020, no event has occurred or condition exists which would reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.


SECTION 3.12.          Certain Fees.  Except for fees payable to the Company’s
Investment Banks, neither the Company nor any Company Subsidiary is a party to
any contract, agreement or understanding with any Person that could give rise to
a valid claim against the Investor for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Shares.


SECTION 3.13.          Tax Matters.  (i) The Company and the Utility have filed
all material federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
and paid all taxes due thereon and (ii) no material tax deficiency has been
determined adversely to the Company or any Company Subsidiary, which deficiency
has not been either paid or contested in good faith.


SECTION 3.14.          Investment Company Status.  Neither the Company nor the
Utility is or, immediately after giving effect to the offer and sale of the
Shares hereunder and the application of the proceeds therefrom, will be an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.


SECTION 3.15.          Financial Statements.  The consolidated financial
statements (including the related notes and supporting schedules) of the Company
included or incorporated by reference in the Company SEC Documents present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates thereof and the consolidated results of its operations
and its cash flows for the periods shown (subject, in the case of unaudited
quarterly financial statements, to normal year-end adjustments), and have been
prepared in all material respects in accordance with GAAP (except, in the case
of unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other
rules and regulations of the SEC) applied on a consistent basis throughout the
periods involved (except (i) as may be indicated in the notes thereto or (ii) as
permitted by Regulation S-X).


SECTION 3.16.          NYSE Listing.  The Company has not received any notice of
delisting from the NYSE with respect to the Common Stock that has not been
withdrawn or fully addressed.


SECTION 3.17.          Rule 144.  The Company is in compliance with the
requirements of Rule 144(c)(1).  As of the date hereof, the Company is not, and
at no time in the preceding 12 months has been, the type of issuer described in
Rule 144(i)(1).




16

--------------------------------------------------------------------------------





ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE INVESTOR


Each Investor (or, for each Investor acting as the nominee of one or more funds,
such Investor on behalf of the funds for which it serves as nominee) hereby,
severally and not jointly, represents and warrants to the Company as of the date
of this Agreement and as of the Closing with respect to itself (and, for each
Investor so representing or warranting on behalf of one or more funds for which
it serves as nominee, all references to “Investor” in this Article IV shall be
deemed to refer to the funds for which such Investor serves as nominee), that,
except as set forth in any confidential disclosure letter delivered by such
Investor to the Company prior to the execution of this Agreement (such letter,
an “Investor Disclosure Letter”):


SECTION 4.1.          Existence.  The Investor is a duly organized and validly
existing under the Laws of its jurisdiction of organization and the Investor has
all requisite power and authority necessary to carry on its business as
currently conducted and is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
by it makes such licensing or qualification necessary.


SECTION 4.2.          Due Authorization; Enforceability.


(a)          The Investor has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby and thereby, and the execution,
delivery and performance by the Investor of this Agreement has been duly and
validly authorized by all necessary action on the part of Investor.


(b)          This Agreement has been validly executed and delivered by the
Investor and this Agreement constitutes the legal, valid and binding obligation
of the Investor, enforceable in accordance with its terms, subject to the
Bankruptcy and Equity Exception.


SECTION 4.3.          No Conflict.  The execution, delivery and performance of
this Agreement by the Investor and the consummation by the Investor of the
transactions contemplated hereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which the Investor is a party or by
which the Investor is bound or to which any of the property or assets of the
Investor is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of the Investor, or (c) violate any
statute, order, rule or regulation of any Governmental Authority, except in the
cases of clauses (a) and (c), for such conflicts, breaches, violations or
defaults as would not prevent the consummation of the transactions contemplated
by this Agreement.


SECTION 4.4.          No Side Agreements.


(a)          Other than this Agreement, there are no other agreements by, among
or between the Investor and any of its Affiliates, on the one hand, and the
Company or any of its




17

--------------------------------------------------------------------------------





Affiliates, on the other hand, with respect to the transactions contemplated
hereby, nor are there promises or inducements for future transactions between or
among any of such parties.


(b)          The Investor acknowledges that it reached its decision to make the
Investment independently from any other Person investing in Equity Securities of
the Company or of the Utility (whether pursuant to another Investment or other
transactions contemplated by the Plan) and does not otherwise have a formal or
informal understanding with any other Person to make a coordinated acquisition
of Equity Securities of the Company or of the Utility.


SECTION 4.5.          Financing.  The Investor currently has available capital
commitments sufficient to, and at the Closing will have available funds
necessary to, consummate the Investment and pay the Aggregate Purchase Price on
the terms and conditions contemplated by this Agreement.  As of the date of this
Agreement, the Investor is not aware of any reason why the funds necessary to
fulfill its obligations under Article II (including paying the Aggregate
Purchase Price) will not be available on the Closing Date.


SECTION 4.6.          Brokers and Other Advisors.  No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Investment based upon
arrangements made by or on behalf of the Investor or any of its Affiliates,
except for Persons, if any, whose fees and expenses will be paid by the
Investor.


SECTION 4.7.          Investment.  The Investor is an “accredited investor” (as
defined in Rule 501 promulgated under the Securities Act) and an “institutional
account” (as defined in Rule 4512(c) promulgated by the Financial Industry
Regulatory Authority, Inc.), and is knowledgeable and experienced in finance,
securities and investments and has had sufficient experience analyzing and
investing in securities similar to the Shares so as to be capable of evaluating
the merits and risks of an investment in the Shares and of making an informed
investment decision.  The Investor (i) has been furnished with or has had access
to all the information that it considers necessary or appropriate to make an
informed investment decision with respect to the Shares, (ii) has had an
opportunity to discuss with the Company and its Representatives the intended
business and financial affairs of the Company and to obtain information
necessary to verify any information furnished to it or to which it had access
and (iii) can bear the economic risk of (a) an investment in the Company
indefinitely and (b) a total loss in respect of such investment.   The Shares
are being acquired for the Investor’s own account or the account of its
Affiliates and, except as otherwise set forth in the signature page of the
Investor hereto, not as a nominee or agent, and with no present intention of
distributing the Shares or any part thereof, and the Investor has no present
intention of selling or granting any participation in or otherwise distributing
the same in any transaction in violation of the securities Laws of the United
States or any state. If the Investor should in the future decide to dispose of
any of the Shares, the Investor acknowledges and agrees (x) that it may do so
only in compliance with, or pursuant to an exemption from, the Securities Act
and applicable state securities Law, as then in effect, including a sale
contemplated by any registration statement pursuant to which such securities are
being offered and (y) that stop-transfer instructions to that effect will be in
effect with respect to such securities. The Investor is not relying upon, and
has not relied upon, any statement, representation or warranty made by either of
the Investment Banks, any of their




18

--------------------------------------------------------------------------------





respective Affiliates or any of its or their respective control persons,
officers, directors and employees, in making its investment or decision to
invest in the Company.


SECTION 4.8.          Restricted Securities.  The Investor acknowledges that the
Shares are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
pursuant to an exemption from such registration requirements. In this
connection, the Investor represents that it is knowledgeable with respect to
Rule 144.


SECTION 4.9.          Legend.


(a)          The Investor acknowledges that the Shares, or any transaction
statement evidencing ownership of the Shares, will bear a restrictive legend
substantially as follows:


“THE SECURITIES REPRESENTED HEREBY ARE (1) SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF [DATE OF THIS
AGREEMENT], 2020, A COPY OF WHICH IS ON FILE WITH THE CORPORATE SECRETARY OF THE
ISSUER AND (2) HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”)
OR WITH THE SECURITIES COMMISSION OF ANY STATE AND, ACCORDINGLY, MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
AN EXEMPTION THEREFROM. THE ISSUER OF OR TRANSFER AGENT FOR THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE
ISSUER, THE TRANSFER AGENT OR THEIR RESPECTIVE COUNSEL, THAT SUCH TRANSFER, SALE
OR OTHER DISPOSAL OTHERWISE COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.”


Additionally, if required by the authorities of any state in connection with the
issuance or sale of the Shares, the Shares shall bear the legend required by
such state authority.


SECTION 4.10.          Tax Matters.  The Investor has reviewed the Company
Charter Documents in substantially the same form as provided in the Plan
Supplement, and neither the Investor nor, to the Investor’s knowledge, any other
Person would become a “Substantial Shareholder” (as defined in the Company
Charter Documents) as a result of the Investment, alone or together with other
acquisitions of Common Stock occurring as part of the Plan Funding.




19

--------------------------------------------------------------------------------



ARTICLE V


COVENANTS


SECTION 5.1.          Taking of Necessary Action.


(a)          Each of the Parties hereto shall use its commercially reasonable
efforts promptly to take or cause to be taken all action and promptly to do or
cause to be done all things necessary, proper or advisable under this Agreement
and applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement.  The Company shall, subject to
obtaining any required consents and approvals, use its commercially reasonable
efforts to consummate the Public Equity Offerings as promptly as reasonably
practicable following the date of this Agreement.


(b)          Without limiting the generality of this Section 5.1, if so
required, the Company and the applicable Investor shall, and shall cause their
respective Subsidiaries and Affiliates to, within two Business Days after the
date hereof, make any filing with the FTC and the DOJ required under the HSR Act
with respect to such Investor’s Investment.  The Company and the applicable
Investor shall, and shall cause their respective Subsidiaries and Affiliates to,
furnish to each other such information and assistance as such other Party may
reasonably request in connection with its preparation of any such filing or
notice that is necessary under the HSR Act or other antitrust Laws or that is
otherwise requested by the FTC, DOJ or other Governmental Authority in the
course of any review of such Investor’s Investment.


(c)          Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to (i) propose, negotiate, commit to or effect, by
consent decree, hold separate order or otherwise, the sale, divestiture or
disposition of, prohibition or limitation on the ownership or operation by it or
any of its Affiliates of, or other arrangement regarding, any portion of the
business, properties or assets of the Company or any of its Affiliates or (ii)
initiate or participate in any Proceedings, whether judicial or administrative,
in order to oppose or defend against any action by any Governmental Authority to
prevent or enjoin the consummation of the applicable Investment, or take any
action to overturn any regulatory action by any Governmental Authority to
prohibit consummation of the applicable Investment, including defending any
Proceeding brought by any Governmental Authority seeking the entry or
affirmation of any injunction, order or decree that would cause any condition
set forth in Section 2.3, 2.4 or 2.5 not to be satisfied.


SECTION 5.2.          Listing Application.  To the extent that it has not done
so prior to the date hereof, the Company shall file prior to the Closing a
supplemental listing application with the NYSE to list Common Stock that
includes the Shares and obtain the approval of the NYSE, subject only to
official notice of issuance, of the listing thereof.


SECTION 5.3.          Access to Information.  At all times prior to the Closing,
the Company shall afford each Investor and its Representatives reasonable access
to the Company’s officers and due diligence materials, at such reasonable times
as the Investor may reasonably request upon reasonable notice; provided,
however, that any investigation pursuant to this Section 5.3 shall be conducted
in a manner as not to interfere unreasonably with the conduct of




20

--------------------------------------------------------------------------------





the business of the Company or the Utility.  Access that would be in
contravention of an order of a Governmental Authority or in a manner that would
jeopardize the health or safety of employees of the Company, the Utility or any
of their respective Affiliates shall be deemed unreasonable for purposes of this
Section 5.3.


SECTION 5.4.          Use of Proceeds.  The Company shall use the proceeds from
the sale of the Shares to consummate the Plan and to pay certain fees and
expenses related thereto.


SECTION 5.5.          Confidentiality.


(a)          Each Investor agrees that it shall, and shall cause its Affiliates
and Representatives who have received or are given Evaluation Material to, treat
confidentially all Evaluation Material; provided, however, that nothing herein
shall prevent the Investor from disclosing any Evaluation Material (i) to the
extent such Investor is advised by outside counsel that such disclosure is
required pursuant to the order of any court or administrative agency or in any
legal, judicial or administrative proceeding or other compulsory process or
otherwise as required by applicable Law or regulations (in which case such
Investor may disclose only the portion of such Evaluation Material that such
Investor is advised by outside counsel is required to be disclosed, and provided
that Investor shall promptly notify the Company, in advance, to the extent
lawfully permitted to do so), (ii) upon the request or demand of any regulatory
authority having jurisdiction over Investor (in which case Investor may disclose
only the portion of such Evaluation Material that such Investor is advised by
outside counsel is required to be disclosed, and provided that such Investor
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental regulatory authority exercising examination or
regulatory authority, promptly notify the Company, in advance, to the extent
lawfully permitted to do so), (iii) to the Representatives of such Investor who
need to know such information for the purpose of assisting such Investor in its
evaluation of the Investment (or otherwise with the consent of the Company) so
long as such Investor instructs its Representatives, and its Representatives
have agreed, to treat the Evaluation Material in a confidential manner and in
accordance with the terms hereof (it being understood that such Investor will be
responsible for any breach of any provisions of this Agreement, which by their
terms apply to such Investor’s Representatives, by any of such Investor’s
Representatives), (iv) to the extent any such information becomes publicly
available other than by reason of disclosure by such Investor or any of its
Representatives in breach of this Agreement and (v) to the extent such
information is lawfully received by such Investor from a third party that is
not, to such Investor’s knowledge, subject to a confidentiality obligation to
the Company or any of its subsidiaries with respect to such information or is
not, to such Investor’s knowledge, prohibited from transmitting such information
to such Investor.  Notwithstanding anything to the contrary herein, such
Investor shall, (x) to the extent legally permissible, provide the Company with
a list of any Evaluation Material that such Investor intends to disclose (and,
if applicable, the text of the disclosure language itself), in advance of any
such disclosure, and (y) to the extent legally permissible, reasonably cooperate
(at the Company’s expense) with the Company to the extent the Company may seek
to limit such disclosure, including, if requested, in connection with the
Company seeking a protective order in connection with such disclosure of
Evaluation Material.




21

--------------------------------------------------------------------------------




(b)          Each Investor acknowledges that it is aware, and agrees that it
will advise its Representatives who are informed as to the matters that are the
subject of this Agreement, that (i) the Evaluation Material being furnished to
such Investor contains or may itself be material non-public information (“MNPI”)
concerning the Company or its Affiliates, (ii) the unauthorized disclosure of
any Evaluation Material could frustrate the success of the Investment, which
could have a material adverse effect on the Company and its Affiliates, and
(iii) the United States securities Laws prohibit any person who has received
MNPI concerning the Company or its Affiliates or the matters that are the
subject of this Agreement from purchasing or selling securities of the Company
or its Affiliates or from communicating such MNPI to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.  Such Investor hereby agrees that it will
follow its “need to know” confidentiality policies and will maintain proper
information barriers and other procedures in accordance with firm policies and
practices (including, without limitation, separate deal teams where appropriate
and the use of “information walls”) to avoid unauthorized disclosure of
Evaluation Material to persons not on its deal team.  Prior to the Closing,
neither the Company nor any of its Representatives shall furnish any Investor
with Evaluation Material that constitutes MNPI unless at or prior to the Closing
the Company either (x) makes public all material nonpublic Evaluation Material
provided to such Investor or its Representatives or (y) confirms to such
Investor in writing that none of such Evaluation Material remains MNPI.  For the
avoidance of doubt, the entry by an Investor into this Agreement shall not
create any presumption that the Investor has in fact received Evaluation
Material.


(c)          Upon written request of the Company, such Investor shall (and shall
direct its Representatives to), within ten days of its receipt of such written
request promptly destroy or return to the Company all Evaluation Material and
any copies of documents, papers, reports, analyses, compilations, forecasts,
memoranda, notes, studies or other written or electronic material that contain,
are based on, reflect, are generated in whole or in part from or are otherwise
derived from Evaluation Material provided by the Company or its Representatives
(such return or destruction of Evaluation Material to be confirmed by a duly
authorized representative of such Investor in writing); provided, however, that
such Investor and its Representatives may retain any Evaluation Material that
they are required to retain pursuant to their respective (i) record-keeping
requirements mandated by applicable Law or regulation or (ii) internal record
maintenance policies and controls, so long as in each case such Investor and its
Representatives who have received Evaluation Material continue to hold such
Evaluation Material in accordance with the terms of this Agreement,
notwithstanding the expiration of the term of, or termination of, this
Agreement.


(d)          Except as required by applicable Law or securities exchange rules,
no Party shall issue any press release or make any similar public announcement
or communication concerning the Investment that makes reference to another Party
without the prior written consent of such other Party, which consent shall not
be unreasonably withheld or delayed; provided, however, that if such
announcement or communication is required by applicable Law, the Party making
such announcement shall promptly provide such other Party with prior notice of
such disclosure.


SECTION 5.6.          Tax Information.  As reasonably requested in writing by
the Company, each Investor shall use commercially reasonable efforts to provide
to the Company




22

--------------------------------------------------------------------------------


 information relevant to the preservation of the Company’s and the Utility’s tax
attributes.  Without limiting the generality of the foregoing, each Investor
shall use commercially reasonable efforts to provide to the Company a true,
correct and complete information form in the form of Exhibit A (the “Ownership
Form”) promptly after the date hereof and in no case later than the date that is
five days after the Plan Effective Date, and if an Investor determines that any
information on such Ownership Form is incorrect after its submission to the
Company thereof, such Investor shall provide the Company with an updated
Ownership Form reasonably promptly following such determination.  The Company
shall use commercially reasonable efforts to cooperate with each Investor in
connection with the completion of any Ownership Form.  The Company shall treat
confidentially all information provided to the Company pursuant to this Section
5.6, subject to the exceptions in the proviso in Section 5.5(a), applied mutatis
mutandis.


SECTION 5.7.          Transfer Restrictions.


(a)          Until the 90-day anniversary of the Closing Date (the “Lock-Up
Period”), each Investor shall not (i) Transfer any Shares or (ii) make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a short sale of, or the
purpose of which is to offset the loss which results from a decline in the
market price of, any Shares, or otherwise establish or increase, directly or
indirectly, a put equivalent position, as defined in Rule 16a-1(h) under the
Exchange Act, with respect to the Shares (any such action, a “Hedge”); provided,
however, that (1) nothing in clause (ii) above shall prohibit a Permitted
Hedging Transaction and (2) following notice to the Company (and providing any
information reasonably requested by the Company), each Investor shall be
permitted to pledge Registrable Securities for a bona fide loan or other
extension of credit, including any subsequent transfer of such Registrable
Securities to such lender or collateral agent or other transferee in connection
with the exercise of remedies under such loan or extension of credit, subject to
such lender or collateral agent or other transferee agreeing not to sell or
transfer such Registrable Securities for the remainder of the Lock-up Period.


(b)          Notwithstanding Section 5.7(a), each Investor shall be permitted to
Transfer any portion or all of their Shares to an Affiliate of such Investor who
is managed by the same investment manager as the transferor (other than any
“portfolio company” as such term is customarily used among institutional
investors) of such Investor; provided, however, that (x) in no event shall an
Investor be permitted under this Section 5.7(b) to Transfer any portion or all
of their Shares to (i) the Company or the Utility, (ii) any competitor of the
Company or the Utility or any Affiliate of any such competitor or (iii) any
person who would not be eligible to file on Schedule 13G if it owned over 5% of
the Company, and (y) any transferee under this Section 5.7(b) must agree to
comply with the transfer restrictions in this Section 5.7 and to be bound by all
the other provisions and obligations contained herein applicable to the
transferor, such agreement being in a form reasonably satisfactory to the
Company.


(c)          Each Investor acknowledges the rights, remedies and restrictions
included in the Company Charter Documents, including the restrictions on
acquisitions, and that the Company intends to enforce such restrictions.


(d)          Any attempted Transfer or Hedge in violation of this Section 5.7
shall be null and void ab initio.




23

--------------------------------------------------------------------------------




SECTION 5.8.          Rule 144 Information.  From the Closing Date until the
12-month anniversary of the Closing Date, the Company shall timely file the
reports required to be filed by it under the Exchange Act and the rules and
regulations adopted by the SEC thereunder, to the extent necessary from time to
time to permit the Investor to sell the Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 or
any similar rule or regulation hereafter adopted by the SEC.


SECTION 5.9.          Consent Support.  Each Investor that is a Backstop Party,
or that is Affiliated with a Backstop Party, shall execute and deliver (or, with
respect to an Affiliated Backstop Party that cannot be caused to deliver such
consent as a result of applicable Law, request in a manner consistent with such
Investor’s relevant internal policies and procedures that such Affiliated
Backstop Party execute and deliver) to the Company prior to the Cut-Off Date its
affirmative consent, or (if applicable) the affirmative consent of its
Affiliated Backstop Party, to the amendment and restatement of its respective
Backstop Commitment Letter substantially in the form of the Consent Form.


SECTION 5.10.            GIC Information.  Notwithstanding anything else to the
contrary herein or in any other document related hereto, the GIC Investor shall
not be required to provide any non-public information with respect to itself or
its Affiliates.


ARTICLE VI


SECTION 6.1.          Shelf Registration.


(a)


(i)          Subject to Section 6.1(b) and to the extent not previously filed or
effective, as soon following the Plan Effective Date as is permissible under
applicable rules and regulations of the SEC, the Company shall file with the SEC
a registration statement (as may be amended, supplemented or replaced from time
to time, the “Shelf Registration”) (on Form S-3 to the extent permissible)
pursuant to applicable rules under the Securities Act covering the resale of all
Registrable Securities, and any other securities desired by the Company, and
shall (A) use reasonable best efforts to cause such registration statement to
become effective on the earliest date practicable and (B) cause such
registration statement to become effective in all events not later than 20 days
after the Plan Effective Date.


(ii)          Subject to Section 6.1(b), the Company shall use commercially
reasonable efforts to keep the Shelf Registration continuously effective under
the Securities Act in order to permit the prospectus forming a part thereof to
be usable by each Investor until the date as of which all Registrable Securities
covered by the Shelf Registration are no longer Registrable Securities.


(iii)          Subject to Section 6.1(a)(ii), the Company shall, from time to
time, supplement and amend, or replace by filing a new registration statement,
the Shelf Registration if required in each case by the Securities Act, including
the rules, regulations or instructions applicable to the registration form used
by the Company for the Shelf Registration.






24

--------------------------------------------------------------------------------





(b)          Deferral of Filing; Suspension of Use.  The Company may defer the
filing or the effectiveness, or suspend the use, of the Shelf Registration at
any time if the Company determines, in its sole discretion acting in good faith,
that such action or use (or proposed action or use) (i) would require the
Company to make an Adverse Disclosure or (ii) would impede, delay or interfere
with any financing, acquisition, corporate reorganization or other significant
transaction then pending or proposed to be taken by the Company or any of its
Subsidiaries (or any negotiations, discussions or pending proposals with respect
thereto); provided, however, that the Company shall not exercise its rights to
deferral or suspension pursuant to this Section 6.1(b), and shall not so effect
any such deferral or suspension, for more than a total of 30 days (which need
not be consecutive) in any three-month period.  The Company shall promptly
notify each Investor of any deferral or suspension pursuant to this Section
6.1(b) and the Company agrees that it will terminate any such deferral or
suspension as promptly as reasonably practicable and will promptly notify each
Investor in writing of the termination of any such deferral or suspension.


SECTION 6.2.          Registration Procedures.


(a)          In connection with the registration statement required by or filed
pursuant to Section 6.1(a), subject to the terms and conditions of this
Agreement, the Company shall:


(i)          furnish to each Investor copies of reasonably complete drafts of
the registration statement or any amendments thereto, and the Company shall
consider in good faith any corrections reasonably requested by such Investor
with respect to information related to such Investor prior to filing any such
registration statement or amendment;


(ii)          comply with the provisions of Sections 6.1(a)(ii) and 6.1(a)(iii);


(iii)          furnish to each Investor, without charge, electronic copies of
such registration statement and any post-effective amendment thereto (but
excluding all schedules, all exhibits and all materials incorporated or deemed
incorporated therein by reference) and the prospectus included in such
registration statement as such Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor
(it being understood that, subject to Sections 6.1(b), 6.3 and 6.4 and the
requirements of the Securities Act and applicable state securities Laws, the
Company consents to the use of the prospectus and any amendment or supplement
thereto by such Investor in connection with the offering and sale of the
Registrable Securities covered by the registration statement of which such
prospectus, amendment or supplement is a part);


(iv)          promptly following its actual knowledge thereof, notify each
Investor (A) when the prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to the registration statement or any
post-effective amendment, when the same has become effective, (B) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or “blue sky” Laws or the
initiation of any proceedings for that purpose or (C) of the happening of any





25

--------------------------------------------------------------------------------





event that requires the making of any changes in such registration statement,
prospectus or documents so that they shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Securities, such prospectus shall not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;


(v)          otherwise comply with all applicable rules and regulations of the
SEC, including the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder, and use commercially reasonable efforts to
make generally available to each Investor an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act, which requirement shall be
deemed to be satisfied with respect to each Investor if the Company files
complete and accurate information on Forms 10-K, 10-Q and 8-K under the Exchange
Act and otherwise complies with Rule 158 under the Securities Act;


(vi)          cause the Registrable Securities included in the Shelf
Registration to be listed on each securities exchange, if any, on which similar
securities issued by the Company are then listed;


(vii)          maintain a transfer agent and registrar for all Registrable
Securities registered hereunder;


(viii)          notify each Investor promptly of any request by the SEC for the
amending or supplementing of such registration statement or prospectus or for
additional information; and


(ix)          advise each Investor, promptly after it receives notice or obtains
actual knowledge thereof, of the issuance of any stop order by the SEC
suspending the effectiveness of such registration statement or the initiation of
any proceeding for such purpose and promptly use commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued.


(b)          Each Investor shall reasonably cooperate with the Company in the
preparation and filing of the registration statement under the Securities Act
and any related prospectus, in each case pursuant to this Agreement, and any
amendment or supplement thereto, and provide the Company with all information
reasonably necessary to complete such preparation as the Company may, from time
to time, reasonably request in writing, and the Company may exclude from such
registration the Registrable Securities of an Investor (or not proceed with such
registration) and be relieved of any related obligations hereunder if such
Investor fails to furnish such information within a reasonable time after
receiving such request.  Each Investor, within three business days of such
Investor’s receipt of a reasonable written request of the Company, shall provide
the Company with information with respect to its beneficial ownership of Common
Stock and, promptly following the date on which such Investor





26

--------------------------------------------------------------------------------





determines that it no longer holds any Registrable Securities as a result of one
or more sales or transfers thereof, shall notify the Company in writing thereof.


(c)          Each of the Parties shall treat all notices of transfers and
proposed transfers and registrations, all notices of, and information relating
to, any blackout periods under Section 6.1(b) and all Suspension Notices
received from another Party with the strictest confidence (as Evaluation
Material in accordance with Section 5.5 and in accordance with the terms of any
applicable confidentiality agreement among the Company and the Investor) and
shall not disseminate such information or disclose the existence thereof.


SECTION 6.3.          Free Writing Prospectuses.  Each Investor agrees that,
unless it obtains the prior written consent of the Company, it shall not make
any offer relating to the Registrable Securities that would constitute a “free
writing prospectus”, as defined in Rule 405 under the Securities Act, required
to be filed with the SEC.


SECTION 6.4.          Suspension of Dispositions.  Each Investor agrees that
upon receipt of any notice (a “Suspension Notice”) from the Company of the
happening of any event of the kind described in Sections 6.2(a)(iv)(B),
6.2(a)(iv)(C) or 6.2(a)(ix), such Investor shall forthwith discontinue
disposition of Registrable Securities until such Investor’s receipt of the
copies of the supplemented or amended prospectus, or until it is advised in
writing (the “Advice”) by the Company that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the prospectus, and, if so directed by the
Company, such Investor shall deliver to the Company all copies, other than
permanent file copies then in such Investor’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.  The Company shall use commercially reasonable efforts and take such
actions as are reasonably necessary to render the Advice as promptly as
practicable.


SECTION 6.5.          Registration Expenses.  The Company shall pay all of its
fees and expenses incident to the performance of or compliance with its
obligations under this Article VI, including fees and expenses of compliance
with securities or blue sky Laws, SEC filing fees, listing application fees,
printing expenses, transfer agent’s and registrar’s fees, cost of distributing
prospectuses in final form and any supplements thereto and fees and
disbursements of counsel for the Company and all independent certified public
accountants for the Company and other Persons retained by the Company (but not
including any commissions attributable to the sale of Registrable Securities or
fees and expenses of counsel and any other Representative representing the
Investor).  Each Investor shall pay all its own expenses, including fees and
expenses of any counsel retained by it.


SECTION 6.6.          Indemnification.


(a)          Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by Law, each Investor and the
investment manager or managers acting on behalf of such Investor with respect to
the Registrable Securities, Persons, if any, who Control any of them, and each
of their respective Representatives (each, an “Indemnitee”), from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation 




27

--------------------------------------------------------------------------------





and legal expenses) (“Losses”), arising out of or caused by any untrue statement
or alleged untrue statement of a material fact contained in the registration
statement or any related prospectus in each case relating to the Registrable
Securities (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), or arising out of or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein in the case of the
prospectus, in light of the circumstances in which they were made, not
misleading, except insofar as such Losses arise out of or are caused by any such
untrue statement or omission included or omitted in conformity with information
furnished to the Company in writing by an Indemnitee or any Person acting on
behalf of an Indemnitee expressly for use therein.


(b)          Indemnification by Each Investor.  Each Investor agrees, to the
fullest extent permitted under applicable Law, to indemnify and hold harmless
each of the Company, each Person, if any, who Controls the Company, and each of
their respective Representatives to the same extent as the foregoing indemnity
from the Company, but only with respect to Losses arising out of or caused by an
untrue statement or omission included or omitted in conformity with information
furnished in writing by or on behalf of such Investor expressly for use in any
registration statement described herein or any related prospectus relating to
the Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto).


(c)          Indemnification Procedures.


(i)          In case any claim is asserted or any proceeding (including any
governmental investigation) shall be instituted where indemnity may be sought by
an Indemnitee pursuant to any of the preceding paragraphs of this Section 6.6,
such Indemnitee shall promptly notify in writing the Person against whom such
indemnity may be sought (the “Indemnitor”); provided, however, that the omission
so to notify the Indemnitor shall not relieve the Indemnitor of any liability
that it may have to such Indemnitee except to the extent that the Indemnitor was
prejudiced by such failure to notify.  The Indemnitor, upon request of the
Indemnitee, shall retain counsel reasonably satisfactory to the Indemnitee to
represent (subject to the following sentences of this Section 6.6(c)(i)) the
Indemnitee and any others the Indemnitor may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any Indemnitee shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnitee unless (A) the Indemnitor and the Indemnitee
shall have mutually agreed to the retention of such counsel, (B) the Indemnitor
fails to take reasonable steps necessary to defend diligently any claim within
ten days after receiving written notice from the Indemnitee that the Indemnitee
believes the Indemnitor has failed to take such steps, or (C) the named parties
to any such proceeding (including any impleaded parties) include both the
Indemnitor and the Indemnitee and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests or
legal defenses between them and, in all such cases, the Indemnitor shall only be
responsible for the reasonable fees and expenses of such counsel.  It is
understood that the Indemnitor shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate law





28

--------------------------------------------------------------------------------





firm (in addition to any appropriate local counsel) for all such Indemnitees. 
The Indemnitor shall not be liable for any settlement of any proceeding affected
without its written consent.


(ii)          If the indemnification provided for in this Section 6.6 is held by
a court of competent jurisdiction to be unavailable to an Indemnitee in respect
of any Losses referred to herein, then the Indemnitor, in lieu of indemnifying
such Indemnitee hereunder, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitor and the Indemnitee and Persons
acting on behalf of or Controlling the Indemnitor or the Indemnitee in
connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations.  The relative fault of the
Company, the Investor and Persons acting on behalf of or Controlling the Company
or the Investor shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, the Investor or by Persons acting on behalf of the Company or the
Investor and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Indemnitor
shall not be required to contribute pursuant to this Section 6.6(c)(ii) if there
has been a settlement of any proceeding affected without its written consent.


SECTION 6.7.          Transfer of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Agreement may not be
transferred or assigned to any other Person, other than in connection with a
transfer of Shares pursuant to Section 5.7(b).


SECTION 6.8.          Opt-Out.  At any time prior to the initial effectiveness
of the Shelf Registration, any Investor may irrevocably elect to opt out of the
registration rights under this Article VI.  Any Investor that elects to opt out
(a) shall not be entitled to the inclusion of any of its Shares in any Shelf
Registration, (b) shall not receive notices or notifications under this Article
VI, (c) shall not be subject to Section 6.2(c) and (d) shall not have any other
rights or obligations of an “Investor” under this Article VI.


SECTION 6.9.          Legend.  Upon or promptly following the effectiveness of
the Shelf Registration, the Company shall take such actions as may be reasonably
requested by the Company’s transfer agent so that each Investor may sell,
pursuant to such registration statement, any of its Registrable Securities
without any legend.


ARTICLE VII


MISCELLANEOUS


SECTION 7.1.          Interpretation of Provisions; Severability.  Article,
Section and Schedule references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and





29

--------------------------------------------------------------------------------





otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Whenever any Party has an
obligation under the Operative Documents, the expense of complying with that
obligation shall be an expense of such Party unless otherwise specified.
Whenever any determination, consent or approval is to be made or given by any
Party to this Agreement, such action shall be in such Party’s sole discretion
unless otherwise specified in this Agreement. If any provision in the Operative
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Operative Documents shall be
construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Operative Documents,
and the remaining provisions shall remain in full force and effect. The
Operative Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter. 
The headings in this Agreement are for reference purposes only and will not in
any way affect the meaning or interpretation of this Agreement.


SECTION 7.2.          Nonsurvival of Representations and Warranties.


(a)          None of the representations and warranties in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing,
other than the representations and warranties in Sections 3.5, 3.12, 3.14, 4.6,
4.7, 4.8 and 4.9 (the “Surviving Representations”).  After the Closing, no Party
may assert in any action, claim or legal proceeding against any other Party, or
assert as a defense in any action, claim or legal proceeding brought by any
other Party, (i) any breach of, noncompliance with or inaccuracy of any
representation or warranty in this Agreement or in any instrument delivered
pursuant to this Agreement, other than a Surviving Representation, or (ii) any
breach of Section 5.1 or 5.3.  This Section 7.2 shall not limit any covenant or
agreement of the parties which by its terms contemplates performance after the
Closing.


(b)          Notwithstanding anything to the contrary in this Agreement,
including this Section 7.2, no Party shall be deemed to have waived any rights,
claims, causes of action or remedies against another party with respect to
claims for fraud.


SECTION 7.3.          No Waiver; Modifications in Writing.


(a)          No Waiver. No failure or delay on the part of any Party in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a Party at law or
in equity or otherwise.


(b)          Modifications in Writing. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement shall be effective unless in writing and signed by each of the
Parties hereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by the Company from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for





30

--------------------------------------------------------------------------------





which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.


(c)        To the extent that the Company agrees with any Person to terms for
the purchase of Common Stock that are more favorable to any Investor than the
terms set forth in this Agreement, with respect to this Investment or in a
transaction with such Person that is of a similar nature as the Investment,
taking into account, as the principal factors, the size of the Investment and
the security being purchased (excluding allocation provisions that apply
proportionately relative to the size of such Investor’s purchase of Common Stock
and excluding any exceptions to Article IV, other than exceptions to Section
4.4(a), in any Investor Disclosure Letter), whether by modification to this
Agreement, by a separate or side agreement or otherwise, the Company shall
promptly provide notice of such terms to all other Investors, and such terms
shall be deemed without further action to be incorporated into this Agreement
for all Investors, except as to an Investor that shall object to such
incorporation in writing. This Section 7.3(c) shall not apply to the Backstop
Commitment Letters or any amendment thereto..


SECTION 7.4.          Binding Effect; Assignment.


(a)          Binding Effect. This Agreement shall be binding upon the Company,
each Investor, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and their respective successors and permitted assigns; provided,
however, that each Party agrees that each of the Investment Banks, in their
capacity as placement agent for the Company, may rely on, and shall have the
benefit of, the representations, warranties and agreements of the Company
contained in Sections 3.5, 3.14 and 3.17 and of each Investor contained in
Sections 4.7, 4.8, 4.9 and 7.13.


(b)          Assignment of Rights. All or any portion of the rights and
obligations of each Investor under this Agreement may be transferred by such
Investor to any of its Affiliates with the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed); provided,
however, that (i) in the event of such assignment, the assignee must agree in
writing to be bound by the provisions of this Agreement, including the rights,
interests and obligations so assigned, (ii) no such assignment will relieve such
Investor of its obligations hereunder prior to the Closing, (iii) such Investor
and assignee shall each provide a new or updated, as applicable, Exhibit A in
connection with such assignment and (iv) no such assignment to any assignee
shall be permitted if as a result of such assignment, the assignee, together
with its Affiliates, would upon the consummation of the Investment pursuant to
this Agreement beneficially own more than 4.75% of the Common Stock outstanding
as of the time immediately preceding the Investment.  Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned or transferred (in whole or in part) by the Company (whether by
operation of law or otherwise) without the prior written consent of the
Investors.


SECTION 7.5.          Communications.  All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt



31

--------------------------------------------------------------------------------



requested, air courier guaranteeing overnight delivery, electronic mail or
personal delivery to the following addresses:


(a)          If to the Investor, to the address provided on such Investor’s
signature page to this Agreement (and any appended page thereto);


(b)          If to the Company:


PG&E Corporation
77 Beale Street
P.O. Box 770000
San Francisco, California 94177
Attention: Janet Loduca, Senior Vice President and General Counsel


with a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attention:  Richard Hall; Paul Zumbro; C. Daniel Haaren
Email:  RHall@cravath.com; PZumbro@cravath.com; DHaaren@cravath.com


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York  10153
Attention:  Stephen Karotkin
Email:  Stephen.karotkin@weil.com


or to such other address as the Company or an Investor may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; at the time of transmittal, if
sent via electronic mail; upon actual receipt if sent by certified mail, return
receipt requested; and upon actual receipt if delivered by an air courier
guaranteeing overnight delivery.


SECTION 7.6.          Entire Agreement; No Other Representations or Warranties.


(a)          This Agreement and the Company Disclosure Letter are intended by
the Parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Parties hereto in respect of the  subject matter contained herein and therein.
This Agreement supersedes all prior agreements and understandings between the
Parties with respect to such subject matter.


(b)          Except for the representations and warranties of the Company
expressly set forth in Article III and the representations and warranties of
each Investor expressly set forth in Article IV, the Company and each Investor
mutually acknowledge that none of the Company, any Investor, any of their
respective Representatives or any other Person (i) has made or is making any
express or implied representation or warranty with respect to the Company, any





32

--------------------------------------------------------------------------------





Investor or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, and any such representation or
warranty is hereby disclaimed by the Company or each Investor, as applicable, on
behalf of itself and on behalf of its Representatives, or (ii) will have or be
subject to any liability or indemnification obligation to any other Person
resulting from the delivery, dissemination or any other distribution by such
Party to any other Party or such other Party’s Representatives, or the use by
such other Party or any of such other Party’s Representatives, of any
information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to such other Party or any of such other Party’s
Representatives, including in due diligence materials, or management
presentations (formal or informal), in anticipation or contemplation of the
Investment, and each Party, on behalf of itself and on behalf of its
Representatives, expressly waives any such claim relating to the foregoing
matters.


(c)          Each Party hereto further agrees that it shall not bring any
action, claim or legal proceeding against any other Party (or any Representative
of any other Party) arising out of or relating to this Agreement or the
transactions contemplated hereby on the basis, or assert (whether affirmatively
or as a defense) in any such action, claim or legal proceeding brought by any
other Person, that in entering into this Agreement the first-mentioned Party
actually relied on any statement, representation or warranty not expressly set
forth in this Agreement of or made by any other Party (or any Representative of
any other Party).


SECTION 7.7.          Governing Law; Jurisdiction.  This Agreement, and any
claim arising out of or relating to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of New York (excluding any conflict of laws rules and
principles of the State of New York that would result in the internal Laws of
any other jurisdiction being applicable) applicable to contracts executed in and
to be performed entirely within that State. All actions arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
heard and determined in the United States District Court for the Southern
District of New York located in the borough of Manhattan in the City of New
York, or if such court does not have jurisdiction, the Supreme Court of the
State of New York, New York County, and the Parties hereto hereby irrevocably
submit to the exclusive jurisdiction and venue of such courts in any such action
and irrevocably waive the defense of an inconvenient forum or lack of
jurisdiction to the maintenance of any such action. The consents to jurisdiction
and venue set forth in this paragraph shall not constitute general consents to
service  of process in the State of New York and shall have no effect for any
purpose except as provided in this paragraph and shall not be deemed to confer
rights on any Person other than the Parties hereto. To the extent that service
of process by mail is permitted by applicable Law, each Party irrevocably
consents to the service of process in any such suit, action or other proceeding
in such courts by the mailing of such process by registered or certified mail,
postage prepaid, at its address for notices provided for herein.


SECTION 7.8.          Specific Enforcement.  The Parties hereto agree that
irreparable damage for which monetary relief, even if available, would not be an
adequate remedy, would occur in the event that any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise breached,
including if the Parties hereto fail to take any action required of them
hereunder to cause the Closing to occur. The Parties acknowledge and agree that
(a) the Parties shall be entitled to an injunction or injunctions, specific
performance or other



33

--------------------------------------------------------------------------------





equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof (and the Investment to be
consummated on the terms and subject to the conditions set forth in this
Agreement) in the courts described in Section 7.7 without proof of damages or
otherwise (in each case, subject to the terms and conditions of this Section
7.8), this being in addition to any other remedy to which they are entitled
under this Agreement and (b) the right of specific enforcement is an integral
part of the transactions contemplated hereby and without that right, neither the
Company nor the Investors would have entered into this Agreement. The Parties
hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, and agree
not to assert that a remedy of monetary damages would provide an adequate remedy
or that the Parties otherwise have an adequate remedy at law. The Parties hereto
acknowledge and agree that any Party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 7.8 shall not be
required to provide any bond or other security in connection with any such order
or injunction.


SECTION 7.9.          WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN
THIS SECTION 7.9.


SECTION 7.10.          Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement. An executed
copy of this Agreement delivered by facsimile, electronic mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original executed copy of this Agreement.  The words “executed,”
signed,” “signature,” and words of like import in this Agreement or in any other
certificate, agreement or document related to this Agreement shall include
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including
any contract or other record created, generated, sent, communicated, received,
or stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable Law,
including the Federal Electronic





34

--------------------------------------------------------------------------------





Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act and any other applicable Law, including any state law
based on the Uniform Electronic Transactions Act or the Uniform Commercial Code.


SECTION 7.11.          Termination.


(a)          This Agreement may be terminated at any time at or prior to the
Closing by the mutual written consent of the Company and Investors entitled to
purchase a majority of the Shares to be purchased by the Investors.


(b)          Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing:


(i)          if a statute, rule, order, decree or regulation shall have been
enacted or promulgated, or if any action shall have been taken by any
Governmental Authority of competent jurisdiction that permanently restrains,
permanently precludes, permanently enjoins or otherwise permanently prohibits
the consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal;


(ii)          if, under the HSR Act or otherwise, the FTC or the DOJ shall have
commenced or threatened to commence any proceeding to delay or enjoin or seek
damages in connection with the transactions contemplated by this Agreement;


(iii)          upon the failure of the Closing to have occurred by December 31,
2020;


(iv)          upon the failure of the Confirmation Date to have occurred on or
prior to June 30, 2020;


(v)          if (A) as of 6:00 p.m. Eastern Time on June 8, 2020 (the “Cut-Off
Date”), the Company has not received affirmative consents substantially in the
form attached as Exhibit A to the Company Disclosure Letter (the “Consent Form”)
from the holders of at least a majority of the Aggregate Backstop Commitments or
(B) as of 6:00 p.m. Eastern Time on June 10, 2020, the Company has not obtained
Forward Contract Purchase Commitments (as defined in the Consent Form) in an
aggregate amount at least equal to the Maximum Forward Contract Amount (as
defined in the Consent Form); or


(vi)          the Public Equity Offering Price, when calculated by the Company,
is less than the Backstop Price.


(c)          In the event of the termination of this Agreement as provided in
Section 7.11(a) or 7.11(b), this Agreement shall forthwith become null and void
(other than Section 5.5 and Section 7.12). In the event of such termination,
there shall be no liability on the part of any Party hereto, except as set forth
in this Section 7.11 and Section 7.12; provided, however, that nothing herein
shall relieve any Party from any liability or obligation with respect to any
willful breach of this Agreement.




35

--------------------------------------------------------------------------------





(d)          An Investor may terminate this Agreement, solely as to itself, by
written notice (which shall describe the basis for such termination), at any
time on or after the occurrence of any of the following:


(i)          the Closing has not taken place on or prior to 11:59 p.m. New York
City time on the 45th day after the date of this Agreement; or


(ii)          the Company has notified one or more Backstop Parties pursuant to
such Backstop Parties’ respective Backstop Commitments that it will be required
to purchase shares of Common Stock as described in Section 2(a) of their
respective Backstop Commitment Letters, and the Company agrees to notify each
Investor simultaneously with such notification by the Company to one or more
Backstop Parties.


In the event of the termination of this Agreement by an Investor (such
terminating Investor, a “Terminating Investor”) as provided in Sections
7.11(d)(i) through (ii), this Agreement shall forthwith become null and void
(other than Section 5.5 and Section 7.12) solely with respect to such
Terminating Investor.  In the event of such termination, there shall be no
liability or obligation on the part of such Terminating Investor hereunder or on
the part of any other Party with respect to such Terminating Investor, except as
set forth in this Section 7.11 and Section 7.12; provided, however, that nothing
herein shall relieve any Party from any liability or obligation with respect to
any willful breach of this Agreement.


SECTION 7.12.          Expenses.  Except as otherwise expressly provided herein,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
Investment shall be paid by the Party incurring such costs and expenses, whether
or not the Closing shall have occurred.


SECTION 7.13.          Placement Agents.  Without limitation of the foregoing,
each Investor hereby further acknowledges and agrees that (i) the Investment
Banks are acting solely as placement agents in connection with the transactions
contemplated hereby and are not acting as an underwriter, initial purchaser,
dealer or in any other such capacity and are not and shall not be construed as a
fiduciary for such Investor, the Company or any other person or entity in
connection with the transactions contemplated hereby, (ii) the Investment Banks
have not made and will not make any representation or warranty, whether express
or implied, of any kind or character and have not provided any advice or
recommendation in connection with the transactions contemplated hereby, and
(iii) the Investment Banks will have no responsibility with respect to (A) any
representations, warranties or agreements made by any person or entity under or
in connection with the transactions contemplated hereby or any of the documents
furnished pursuant thereto or in connection therewith, or the execution,
legality, validity or enforceability (with respect to any person) of any
thereof, or (B) the financial condition, business, or any other matter
concerning the Company or the transactions contemplated hereby.  Each Investor
agrees that neither Investment Bank nor any of their respective Affiliates,
control persons, officers, directors or employees shall be liable to such
Investor for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with such Investor’s purchase of the Shares pursuant
to this Agreement.








36

--------------------------------------------------------------------------------





SECTION 7.14.            Investors Not a Group.  Each of the parties agrees and
acknowledges that the Investors are executing a single agreement solely for
purposes of convenience, that each of the Investors has separately negotiated
regarding the terms of this Agreement with the Company, that this Agreement
constitutes a separate agreement between the Company and each Investor and not
an agreement among Investors, that no Investor shall be responsible or liable
for the representations, warranties, agreements or covenants of any other
Investor pursuant to this Agreement, that there is no agreement, arrangement or
understanding among the Investors with respect to the subject matter of this
Agreement or otherwise with respect to any Equity Securities of the Company and
that none of the Investors is acting as a group (as that term is defined in Rule
13d-5 under the Exchange Act) with any other Investor.


[Signature pages follow]




37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.



  PG&E CORPORATION,          


By:
/s/ Jason P. Wells       Name: 
Jason P. Wells       Title:     Executive Vice President and Chief Financial
Officer          











[Company Signature Page to Investment Agreement]



--------------------------------------------------------------------------------



Appaloosa LP, on behalf of certain foods for which its acts as manager or
investment adviser





Signature:  /s/ James E. Bolin 



Name of Signatory:  James E. Bolin



Title:  Partner









[Investor Signature Page to Investment Agreement]







--------------------------------------------------------------------------------





Third Point Loan LLC,

as nominee for funds managed and/or advised

by Third Point LLC



By:  THIRD POINT LLC, its Attorney-in-Fact





Signature:  /s/ James P. Gallagher



Name of Signatory:  James P. Gallagher



Title:  CAO





Third Point Loan LLC executes this signature page as nominee for funds managed
and/or advised by Third Point LLC and not in its individual capacity. All
information and representations and warranties of Third Point Loan LLC herein
are provided by and with respect to such funds.






[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





ZP MASTER UTILITY FUND, LTD.

By: Zimmer Partners, LP, its investment manager





Signature:  /s/ Barbara Burger



Name of Signatory:  Barbara Burger



Title:  General Counsel and Authorized Person






[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------



EP ZIMMER LTD.

By: Zimmer Partners, LP, its investment manager





Signature:  /s/ Barbara Burger



Name of Signatory:  Barbara Burger



Title:  General Counsel and Authorized Person





[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------




ZP MASTER ENERGY FUND, L.P.

By: Zimmer Partners, LP, its investment manager





Signature:  /s/ Barbara Burger



Name of Signatory:  Barbara Burger



Title:  General Counsel and Authorized Person







[Investor Signature Page to Investment Agreement]
 





--------------------------------------------------------------------------------





ZP ENERGY FUND, L.P.

By: Zimmer Partners, LP, its investment manager





Signature:  /s/ Barbara Burger



Name of Signatory:  Barbara Burger



Title:  General Counsel and Authorized Person







[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Fidelity Puritan Trust: Fidelity Series Opportunities Fund







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------







Fidelity Puritan Trust: Fidelity Low-Priced Stock Fund – Principal All Sector
Sub







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------







Fidelity Low Priced Stock Commingled Pool – Principal All Sector Sub







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]



--------------------------------------------------------------------------------





Fidelity Puritan Trust: Fidelity Low-Priced Stock K6 Fund – Principal All Sector
Sub-portfolio







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Fidelity Puritan Trust: Fidelity Balanced K6 – Utilities Sub-portfolio







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]







--------------------------------------------------------------------------------







Fidelity Devonshire Trust: Fidelity Series All-Sector Equity Fund – Utilities
Sub







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]







--------------------------------------------------------------------------------





Fidelity Advisor Series I: Fidelity Advisor Balanced Fund – Utilities Sub







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]







--------------------------------------------------------------------------------





Fidelity Insurance Products Fund III: Balanced Portfolio – Utilities Sub







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Fidelity Puritan Trust: Fidelity Balanced Fund – Utilities Sub







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Fidelity Select Portfolios: Fidelity Telecom and Utilities Fund







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





MainStay VP Funds Trust – MainStay VP Fidelity Institutional AM Utilities
Portfolio







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Fidelity Select Portfolios: Utilities Portfolio







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory



[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Fidelity Central Investment Portfolios LLC: Fidelity Utilities Central Fund






Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Fidelity Advisor Series VII: Fidelity Advisor Utilities Fund







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]
 



--------------------------------------------------------------------------------





Variable Insurance Products Fund IV: Utilities Portfolio







Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Strategic Advisers Core Fund – FIAM Sector Managed Utilities Sub






Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]





--------------------------------------------------------------------------------





Strategic Advisers Fidelity U.S. Total Stock Fund – FIAM Sector Managed -
Utilities Sub






Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]
 



--------------------------------------------------------------------------------





Fidelity Devonshire Trust: Fidelity Stock Selector Large Cap Value Fund –
Utilities Sub






Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory







[Investor Signature Page to Investment Agreement]
 
 

--------------------------------------------------------------------------------





Fidelity Devonshire Trust: Fidelity Series Stock Selector Large Cap Value Fund -
Utilities
Subportfolio




Signature:  /s/ Chris Maher



Name of Signatory:  Chris Maher



Title:  Authorized Signatory





[Investor Signature Page to Investment Agreement]
 
 

--------------------------------------------------------------------------------





GIC PTE LTD







Signature:  /s/ Yeo King Ming Bryan



Name of Signatory:  Yeo King Ming Bryan


Title:  Managing Director









Signature:  /s/ Elaine Chan Wei-Hsing



Name of Signatory:  Elaine Chan Wei-Hsing


Title:  Managing Director





[GIC Signature Page to Investment Agreement]





--------------------------------------------------------------------------------



Copies of all notices and demands provided to the GIC Investor under Section 7.5
of the Agreement shall also be provided to the following persons (it being
understood that the provision of such copies to the persons set forth below
shall not constitute notice or demand to the GIC Investor under Section 7.5 of
the Agreement):

GIC Pte. Ltd.
280 Park Avenue, 9th Floor
New York, New York 10017
Attention:    Ara Metupalle; Zachary Mitschrich

And

Sidley Austin LLP
787 7th Avenue
New York, New York 10019
Attention:    Asi Kirmayer




[GIC Signature Page to Investment Agreement]



--------------------------------------------------------------------------------



Schedule A


SCHEDULE OF INVESTORS




Investor
 
Aggregate Purchase Price
Appaloosa LP
$750,000,000.00
Third Point Loan LLC
$750,000,000.00
ZP Master Utility Fund, Ltd
$506,340,450.00
EP Zimmer Ltd.
$24,517,350.00
ZP Master Energy Fund, L.P.
$55,509,975.00
ZP Energy Fund, L.P.
$88,632,225.00
Fidelity Puritan Trust: Fidelity Series Intrinsic Opportunities Fund
$131,250,000.00
Fidelity Puritan Trust: Fidelity Low-Priced Stock Fund - Principal All Sector
Sub
$210,000,000.00
Fidelity Low Priced Stock Commingled Pool - Principal All Sector Sub
$34,650,000.00
Fidelity Puritan Trust: Fidelity Low-Priced Stock K6 Fund - Principal All Sector
Sub-portfolio
$17,850,000.00
Fidelity Puritan Trust: Fidelity Balanced K6 Fund - Utilities Sub-portfolio
$419,506.50
Fidelity Devonshire Trust: Fidelity Series All-Sector Equity Fund - Utilities
Sub
$5,219,235.00
Fidelity Advisor Series I: Fidelity Advisor Balanced Fund - Utilities Sub
$4,237,590.00
Variable Insurance Products Fund III: Balanced Portfolio - Utilities Sub
$5,225,178.00
Fidelity Puritan Trust: Fidelity Balanced Fund - Utilities Sub
$37,382,194.50
Fidelity Select Portfolios: Fidelity Telecom and Utilities Fund
$24,210,900.00
MainStay VP Funds Trust - MainStay VP Fidelity Institutional AM Utilities
Portfolio
$25,495,050.00
Fidelity Select Portfolios: Utilities Portfolio
$25,832,100.00
Fidelity Central Investment Portfolios LLC: Fidelity Utilities Central Fund
$14,411,250.00
Fidelity Advisor Series VII: Fidelity Advisor Utilities Fund
$15,635,550.00






--------------------------------------------------------------------------------





Variable Insurance Products Fund IV: Utilities Portfolio
$4,742,461.50
Strategic Advisers Core Fund - FIAM Sector Managed Utilities Sub
$3,540,820.50
Strategic Advisers Fidelity U.S. Total Stock Fund - FIAM Sector Managed -
Utilities Sub
$8,552,334.00
Fidelity Devonshire Trust: Fidelity Stock Selector Large Cap Value Fund -
Utilities Sub
$297,675.00
Fidelity Devonshire Trust: Fidelity Series Stock Selector Large Cap Value Fund -
Utilities Subportfolio
$6,048,157.50
GIC Pte. Ltd.
$500,000,000.00






--------------------------------------------------------------------------------



Exhibit A


OWNERSHIP FORM


A.  Basic Ownership Information


Investor


Number of Shares of the
Company Owned as of
the Plan Effective Date
 
(Excluding Shares Acquired Hereunder)
 
Aggregate Purchase Price of
Shares Acquired Hereunder
 
 
[●]
 
[●]
 
 
[●]
 
[●]
 



B.  Additional Ownership Information


–  The table below must be completed even if the information duplicates that
contained in part A.


–  In completing the table below:


The terms “own” and “acquire” and any variation thereon shall as used herein
mean as determined for U.S. federal income tax purposes.


If any Investor is the manager or advisor of multiple investment funds or
accounts and acting on behalf of such funds or account, the beneficial owner(s)
are the respective funds or accounts on whose behalf they are acting.


If any beneficial owner is disregarded for U.S. federal income tax purposes, the
tax recognized owner should be listed as the beneficial owner.


–  If any beneficial owner is controlled by any Person, or if any Person owns
(directly or indirectly) 50% or more of the equity interests, capital or profits
of a beneficial owner, and such Person directly or indirectly (other than
through the listed beneficial owner) owns or is acquiring Common Stock as part
of the Plan Funding, then separately in the table below (i) identify such Person
and the relationship to the beneficial owner (and if there is more than one
beneficial owner listed in the table, which beneficial owner), and (ii) provide
the requested ownership information for such Person (including the number of
shares owned indirectly other than through the listed beneficial owner).


–  If any beneficial owner is an individual and other family members or trusts
also own or acquire Common Stock, separately in the table below (i) identify
such family members or trust(s) and the relationship to the beneficial owner
(and if there is more than one beneficial owner listed in the table, the
applicable beneficial owner), and (ii) include the requested ownership
information for





--------------------------------------------------------------------------------





such Person(s).  A family member only includes the beneficial owner’s spouse,
children, grandchildren or parents.


–  If any Investor listed on the table above is required to file a Schedule 13D
or 13G with any other Person, please (i) list such other Person(s) in the table
below, and (ii) include the requested ownership information for such Person(s).




Beneficial Owner
 
(if such Person is disregarded
for U.S. federal income tax
purposes, the Person listed
should be its tax-regarded
owner)
 
Number of Shares of the
Company Owned as of
the Plan Effective Date
 
(Excluding Shares
Acquired Hereunder)
 
Aggregate Purchase Price of
Shares Acquired Hereunder
 
 
[●]
 
[●]
 
 
[●]
 
[●]
 
[Name of Controlling Person or
Ultimate Controlling Person]
 
[●]
 
[●]
 
[Family members, if they also
own or are acquiring shares]
 
[●]
 
[●]
 
[Schedule 13D or 13G
Co-filing Person]
 
[●]
 
[●]
 






--------------------------------------------------------------------------------



Exhibit B


FORM OF FUNDING NOTICE


[___], 2020


[Letterhead]




RE:  Investment in PG&E Corporation


ANTICIPATED CLOSING NOTICE


Reference is made to the Investment Agreement, dated June [●], 2020 (the
“Investment Agreement”), among PG&E Corporation, a California corporation, and
the Investors listed on the Schedule of Investors attached thereto as Schedule
A.  Capitalized terms used but not defined herein have the meanings ascribed to
them in the Investment Agreement.


This letter is to provide the Investor with notice that the investment pursuant
to the Investment Agreement is currently expected to close on [●], 2020 (the
“Closing”).  Pursuant to the Investment Agreement, the Investor will be required
to pay its Aggregate Purchase Price in the amount equal to $[●] on the Closing
Date.  Please deliver such amount in immediately available funds on the Closing
Date to the following account:


Bank:
Address
ABA#:
Swift Code:
AIC Name:
AlC#:
Attention:


Please call if you have any questions.


Sincerely,


[Signatory to be person listed on Authorized Signatory List]





--------------------------------------------------------------------------------



Exhibit C


FORM OF AUTHORIZED SIGNATORY LETTER


(ON LETTERHEAD)


To
:
[Investor]
     
From
:
PG&E Corporation
     
Date
:
[___]





AUTHORIZED OFFICERS OF PG&E CORPORATION ACTING ON BEHALF OF PG&E CORPORATION


Reference is made to the Investment Agreement, dated June [●], 2020 (the
“Investment Agreement”), among PG&E Corporation, a California corporation, and
the Investors listed on the Schedule of Investors attached thereto as Schedule
A.  Capitalized terms used but not defined herein have the meanings ascribed to
them in the Investment Agreement.


WE HEREBY CONFIRM AND CERTIFY that:



(a)
Bank Wire Instructions of PG&E Corporation - The designated bank account(s)
established for wiring of the Investor’s Aggregate Purchase Price set forth in
the Investment Agreement is as follows:



[Please provide details]


(b)          Authorized Officers – Listed below are the particulars of the
officers of the Company who are authorized to provide Funding Notices pursuant
to the Investment Agreement:


Name
Title
E-mail address
 
Contact No.
 
Specimen signature
 
[Please provide details]
 
                                                         








--------------------------------------------------------------------------------





Any changes to the above are to be provided in writing and signed by an
authorized signatory and shall be valid and binding on the Company and the
Investor, as applicable.


The above information is hereby certified by the following authorized persons*:



PG&E CORPORATION                            
  

   
  

 
Name:
   
Name:
 
Title:
   
Title:
  Date:
    Date:
 







--------------------------------------------------------------------------------

* - If the signatory entity has only one authorized officer in part (b), please
arrange for another person of the right capacity to sign off on behalf thereof
to certify the above information.



